723 N.W.2d 852 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Scott PENA, Defendant-Appellant.
Docket No. 131948. COA No. 270554.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the July 10, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the defendant's safe breaking sentence, and we REMAND this case to the Kent Circuit Court for resentencing on that conviction. On remand, the trial court shall sentence the defendant within the appropriate sentencing guidelines range for the safe breaking conviction, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.